Citation Nr: 1502803	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-17 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to March 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Roanoke, Virginia, certified these claims to the Board for appellate review.

The Board notes that evidence received in August 2013 consists of copies of service treatment records.  As reflected in a May 2009 rating decision, the service treatment records were considered by the agency of original jurisdiction (AOJ) at the time service connection was granted.  

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been assigned a 10 percent evaluation for tinnitus, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating for tinnitus following the grant of service connection.  Once service connection was granted, the claim was substantiated and additional notice was not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's service treatment records have been obtained.  He has not identified any relevant post-service treatment for tinnitus.  

The Veteran was provided a VA medical examination in March 2009 and in September 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Although the Board is remanding the hearing loss claim for another VA examination, one is not warranted for the tinnitus claim, because the Veteran is already in receipt of the maximum rating.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran contends that the initial rating assigned for his bilateral tinnitus is incorrect; he is seeking a higher evaluation.  The September 2012 VA examination report reflects the Veteran's complaints that tinnitus is distracting, is annoying, and is a significant factor in his life.  

The Veteran's tinnitus is rated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent rating for tinnitus. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability rating for tinnitus whether the tinnitus is "unilateral" or "bilateral."  Thus, 10 percent is the maximum rating available for tinnitus.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus since service connection was granted.  38 C.F.R. § 4.87, Diagnostic Code 6260.  There is no legal basis upon which to assign an initial schedular evaluation in excess of 10 percent.  Therefore, the Veteran's claim for an initial evaluation in excess of 10 percent for his service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

III. Other Considerations

The Veteran's service-connected tinnitus results in ringing in the ears.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected tinnitus is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability due to service connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, although the initial rating is at issue, the Veteran has not indicated that he is unemployable due to tinnitus, and no evidence of unemployability due to tinnitus has been submitted.  The Board notes that the March 2009 VA examination report indicates that the Veteran was employed.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not warranted.

In sum, the preponderance of the evidence is against the claim for a higher initial rating for tinnitus; there is no doubt to be resolved.  An initial rating higher than 10 percent for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran seeks a compensable rating for bilateral hearing loss.  The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected bilateral hearing loss in over two years.  Additionally, in November 2014, the Veteran's representative raised an issue as to the adequacy of a prior examination.  Thus, the Board finds that the Veteran should be afforded a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss. 

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


